Citation Nr: 1550397	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-28 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Department of Veterans Affairs






INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015 the case was remanded (by a Veterans Law Judge other than the undersigned) for further development.  It is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has a diagnosis of hypertension and served in Vietnam; he is presumed to have been exposed to herbicides in service.  See 38 C.F.R. §  3.307(a)(6)(iii).  The Board notes that the National Academy of Sciences  (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides and hypertension, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  

While the record contains medical opinions addressing whether the Veteran's hypertension has been caused or aggravated by his service-connected diabetes mellitus, there is no medical opinion in the record addressing whether his hypertension is directly related to service, to include as due to the presumed exposure to herbicides therein.  Given the 2006 NAS Update, the Board finds there to be an indication that hypertension may be associated with exposure to herbicides in service, so as to require a VA medical opinion regarding whether the hypertension is in fact as likely as not related to exposure to herbicides during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he has received for hypertension (not already associated with the record), and to provide the authorizations necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete updated records of all such evaluations or treatment from the providers identify, specifically including updated records of all VA evaluations and treatment.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician ((internist/cardiologist, e.g.) to ascertain the likely etiology of his hypertension.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

What is the likely etiology for the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to his service, to include as due to exposure to herbicides therein?  If the hypertension is determined to be unrelated to service, please identify the etiology considered most likely.

The examiner should note that the Veteran is presumed to have been exposed to herbicides in service.  The examiner should discuss the 2006 NAS Update and its finding that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension, i.e., its applicability, if any, in the instant case.  
3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

